—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Leis, J.), rendered February 28, 1994, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant did not preserve for appellate review his contention that the evidence presented was legally insufficient to prove his guilt beyond a reasonable doubt (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpre*583served for appellate review or without merit. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.